IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-10739
                          Conference Calendar


JESSE HAMPTON,

                                           Plaintiff-Appellee,

versus

GARY JOHNSON; TIMOTHY REVELL, Dr.;
NFN TINSLEY; JOHN BAINS; MR. WILLIAMS,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:99-CV-407
                      --------------------
                        December 11, 2002

Before JOLLY, DAVIS, and JONES, Circuit Judges.

PER CURIAM:*

     Jesse Hampton (“Hampton”), Texas state prisoner #417856,

appeals the district court’s dismissal of his 42 U.S.C. § 1983

complaint as frivolous and for failure to state a claim upon

which relief could be granted.     See 28 U.S.C. § 1915(e)(2).

Hampton argues that the defendants were deliberately indifferent

to his medical needs because defendant Dr. Timothy Revell removed




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10739
                                -2-

his medical work restrictions without additional consultation or

further medical examination.

     Because Hampton has not shown that the defendants were

deliberately indifferent to his needs or that they actually knew

that he faced a substantial risk of serious harm due to his

working requirements, he has not established that the district

court erred in dismissing his complaint.   See Farmer v. Brennan,

511 U.S. 825, 847 (1994); Jackson v. Cain, 864 F.2d 1235, 1246

(5th Cir. 1989).

     Hampton’s appeal is without arguable merit and is dismissed

as frivolous.   See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d

215, 219-20 (5th Cir. 1983).   The dismissal of the appeal as

frivolous and the district court’s dismissal of Hampton’s

42 U.S.C. § 1983 complaint as frivolous and for failure to state

a claim each count as a “strike” under the three-strikes

provision of 28 U.S.C. § 1915(g).   See Adepegba v. Hammons, 103

F.3d 383, 387-88 (5th Cir. 1996).   Hampton is CAUTIONED that if

he accumulates three “strikes” under 28 U.S.C. § 1915(g), he will

not be able to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.